Exhibit 99.1 RPX Announces Second Quarter 2012 Financial Results SAN FRANCISCO – July 31, 2012 – RPX Corporation (NASDAQ: RPXC), a leading provider of patent risk management solutions, today announced its financial results for the second quarter ended June 30, 2012. Financial Highlights · Revenue for the second quarter of fiscal 2012 totaled $55.2 million, up 42% from the prior year period · GAAP net income for the second quarter of fiscal 2012 was $13.2 million or $0.25 per pro forma diluted share[1] · Non-GAAP net income for the second quarter of fiscal 2012 was $15.4 million or $0.29per pro forma diluted share[1] “RPX made solid progress in the second quarter, expanding our client network to 120, andreducing risk for our existing client base, evidenced by strong renewal metrics,” said John Amster, CEO of RPX Corporation. “We were also pleased with the progress on our new products and services that we hope will expand our ability to clear patent risk from the market.” Summary Results Revenue for the second quarter increased 42% to $55.2 million, compared to $38.9 million in the second quarter of 2011. Net acquisition spend during the quarter totaled $53.5 million, and included eight new acquisitions of patent assets, in addition to the exercise of previously negotiated options to acquire licenses for new clients. GAAP net income for the quarter was $13.2 million or $0.25 per diluted share, compared to $7.7 million or $0.15 per diluted share in the second quarter of 2011. Net income was $0.25 per pro forma diluted share[1] in the second quarter, compared to $0.16 per pro forma diluted share[1] in the second quarter of 2011. Non-GAAP net income for the quarter, which excludes stock-based compensation and the amortization of acquired intangibles (in each case, net of tax), was $15.4 million or $0.29 per pro forma diluted share[1], compared to $8.8 million or $0.18 per pro forma diluted share[1] in the second quarter of 2011. As of June 30, 2012, RPX had cash, cash equivalents and short-term investments of $219.9 million. RPX Announces Second Quarter 2012 Financial Results
